STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

CHARLENE BLALOCK NO. 2022 CW 0826
VERSUS PAGE 1 OF 2

SHELTER GENERAL INSURANCE
COMPANY AND FRANK M.

 

FLANAGAN DECEMBER 29, 2022

In Re: Shelter General Insurance Company and Frank M.
Flanagan, applying for supervisory writs, 19th
Judicial District Court, Parish of East Baton Rouge,
No. 696079.

 

BEFORE: WHIPPLE, C.J., McDONALD, McCLENDON, HOLDRIDGE AND
PENZATO, Jd.

WRIT GRANTED. We grant this writ application and reverse
the trial court’s August 1, 2022 judgment denying the motion for
summary judgment filed by defendants, Shelter General Insurance
Company and Frank M. Flanagan. We find that the air purifier
cord was an open and obvious condition such that defendant is
entitled to summary judgment. Under Louisiana law, a defendant
generally does not have a duty to protect against an open and
obvious hazard. Broussard v. State ex rel. Office of State
Bldgs., 2012-1238 (La. 4/5/13), 113 So.3d 175, 184. Plaintiff
Charlene Blalock, who was familiar with the home’s. layout
because she was employed as a housekeeper, testified that she
was not watching where she was going, that she did not look down
when she tripped, did not look at the area first before she
began cleaning, and that nothing obstructed her view at the time
of her fall. Defendant, Frank M. Flanagan, testified he did not
have any recollection of moving the air purifier or its cord in
the time period leading up to this incident. A pedestrian is
not required to look for hidden dangers, but is bound to observe
his course to see if his pathway is clear. Millet v.
Cormier, 95-953 (La. App. 3d Cir. 3/27/96), 671 So.2d 1101,
1106, writ denied, 96-1026 (La. 5/31/96), 673 So.2d 1036. We
therefore reverse the trial court’s August 1, 2022 judgment
denying the motion for summary judgment, grant the motion for
summary judgment filed by defendants, Shelter General Insurance
Company and Frank M. Flanagan, and dismiss all claims of
Charlene Blalock against Shelter General Insurance Company and
Frank M. Flanagan with prejudice.

VGW

JMM

PMc

AHP
Holdridge, J., dissents and would deny the writ. To
determine that a condition is open and obvious presupposes that
such condition is defective. See Broussard v. State ex rel.
Off. of State Bldgs., 2012-1238 (La. 4/5/13), 113 So.3d 175,
185, 192 (“In order for a defect to be considered open and
obvious, the danger created by that defect must be apparent to
all comers. . . Thus, while a defendant only has a duty to

protect against unreasonable risks that are not obvious or
apparent, the fact-finder, employing a risk-utility balancing
STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

NO. 2022 CW 0826

PAGE 2 OF 2

test, determines which risks are unreasonable and whether those
risks pose an open and obvious hazard. In other words, the fact-
finder determines whether defendant has breached a duty to keep
its property in a reasonably safe condition by failing to
discover, obviate, or warn of a defect that presents an
unreasonable risk of harm.™) I find that genuine issues of fact
preclude summary judgment herein, as a reasonable interpretation
of the evidence is that the defendant homeowner created the
defective condition and failed to warn plaintiff of such
condition. Accordingly, I find summary judgment inappropriate.

COURT OF APPEAL, FIRST CIRCUIT

asl

DEPUTY CLERK OF COURT
FOR THE COURT